Citation Nr: 1047617	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran testified at a hearing before the undersigned in 
September 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his 
current back disability is the result of spinal anesthesia 
administered during an in-service appendectomy.  See Board 
Hearing Tr. at 3.  He alternatively contends that he experienced 
back pain in service after performing physically demanding work 
such as moving rucksacks and mail bags and that such pain has 
continued to the present.  Id. at 5, 7.  Before the Board can 
adjudicate the appeal, however, additional development is 
required.

During the course of the appeal, the Veteran submitted excerpts 
of treatment records for his claimed back disability from 
Parkview Regional Hospital in Mexia, Texas and from Dr. P.A. with 
North Dallas Internal Medicine.  The records submitted from each 
provider, however, amount to only a few pages and appear to be 
incomplete.  On remand, an attempt should be made to secure all 
treatment records pertaining to the Veteran's back condition from 
both Parkview Regional Hospital and North Dallas Internal 
Medicine.  

The Veteran has also not been afforded a VA examination to 
determine the nature and etiology of his claimed back condition.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims made clear that VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

The record on appeal contains evidence of recurrent symptoms of a 
back disability, including the Veteran's testimony that he 
experiences back pain that has resulted in difficulty walking, 
standing, sitting, or rising from a sitting position.  See Board 
Hearing Tr. at 5-6.  The first McLendon element has clearly been 
satisfied.  

The Veteran's service treatment records reflect that he underwent 
an appendectomy in October 1944.  A VA examination report dated 
in August 1946 indicates that spinal anesthesia was administered 
during the surgery.  The Veteran's "Notice of Separation from 
U.S. Naval Service" also indicates that he was a storekeeper in 
service, a position which requires some degree of lifting.  The 
second McLendon element has therefore also been met.  Moreover, 
the Veteran testified that his back pain has continued from his 
time in service to the present, thereby satisfying the third 
McLendon element.  Id. at 7.

There also appears to be insufficient competent medical evidence 
on file for VA to make a decision on the claim, thereby 
satisfying the fourth McLendon element and triggering VA's duty 
to obtain an examination.  Critically, none of the limited 
medical evidence of record addresses the potential relationship 
between the Veteran's current back pain and the administration of 
spinal anesthesia in service or to a lifting injury in service.  
As such, an additional VA examination should be conducted on 
remand and an etiological opinion obtained.

Accordingly, the case is REMANDED for the following action:

(Please note that the appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With any needed assistance from the 
Veteran, obtain all treatment records 
pertaining to the Veteran's claimed back 
condition from Parkview Regional Hospital 
and North Dallas Internal Medicine.  If 
such records are unavailable, the file 
should be clearly documented to that 
effect.  

2.  After the development requested above 
is completed, schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed back disability.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify any back disability present.  If a 
back disability is identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., a 
probability of 50 percent or greater) that 
such back disability is directly related to 
the Veteran's period of active military 
service, to include the administration of 
spinal anesthesia or frequent lifting of 
rucksacks, mail bags and other heavy 
objects.  

For purposes of this remand, the examiner 
should accept as true the Veteran's 
statements to the effect that he has 
experienced recurrent back pain from his 
time in service to the present.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or she 
should expressly indicate this and provide 
a supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.

3.  Thereafter, and after completing any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



